DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caletka et al. (US PG. Pub. 2004/0099936).

Regarding claim 1 – Caletka teaches a ceramic electronic component (figs. 2 & 4-5) comprising: a component body (20) including a ceramic layer ([paragraph 0027] Caletka states, “The board 20 is made of an insulative non-wettable material, i.e., ceramic”); at least one terminal electrode (22 [paragraph 0033] Caletka states, “conductive pads 16, 22”) provided on one main surface of the component body (20); and at least one insulating covering layer (fig. 4, 28 [paragraph 0028] Caletka states, “masks 26, 28 have elongated non-circular, oblong, oval, or elliptical openings 30”) each provided across the ceramic layer (20) and the at least one terminal electrode (22) to separately (figure 4 shows a 5X5 terminal electrode structure , each terminal electrode is “separately” partially covered by the at least one insulating covering layer 28; this appears to meet the claimed limitation) cover a part, instead of an entire circumference, of a peripheral edge portion of each one of the at least one terminal electrode (22 [paragraph 0028] Caletka states, “In regions 44, the conductive pads 16, 22 are partially covered or "captured" by the masks 26, 28”), wherein when viewed in plan view from one main surface of the component body (“plan view” shown in figures 4-5), each one of the at least one insulating covering layer (28) intersects with each one of the at least one terminal electrode (22) at a non-perpendicular angle at at least two intersections of the insulating covering layer and the terminal electrode not covered with the insulating covering layer.

    PNG
    media_image1.png
    849
    841
    media_image1.png
    Greyscale

Regarding claim 2 – Caletka teaches the ceramic electronic component according to claim 1, wherein when viewed in plan view from one main surface of the component body (fig. 4, 20), the insulating covering layer (28) intersects with the terminal electrode (22) so that an angle between the insulating covering layer (28) and the terminal electrode (22) is an acute angle at the intersection (claimed structure shown in in annotated figure 5 above).

Regarding claim 3 – Caletka teaches the ceramic electronic component according to claim 2, wherein the insulating covering layer (fig. 4, 28) has a curved shape towards the intersection (annotated figure 5 above shows the covering layer 28 having a curved shape “towards the intersection”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US PG. Pub. 2016/0014892) in view of Sawairi et al. (US Patent 4164778).

Regarding claim 1 – Nakamura teaches a ceramic electronic component (figs. 1 [title] Nakamura states, “Insulating ceramic paste, ceramic electronic component, and method for producing the same”) comprising: a component body (2 [paragraph 0035] Nakamura states, “ceramic multilayer substrate 2”) including a ceramic layer (top ceramic layer similar to outer-layer ceramic green sheet 30 shown in figure 6C); at least one terminal electrode (4 [paragraph 0033] Nakamura states, “terminal electrodes 4 and 5”) provided on one main surface of the component body (2); and at least one insulating covering layer (fig. 1, 6 [paragraph 0035] Nakamura states, “insulating ceramic film 6”)  each provided across the ceramic layer (top ceramic layer of the component body 2) and the at least one terminal electrode (4) to separately (figure 1 shows a terminal electrode 4, each terminal electrode 4 is “separately” partially covered by the at least one insulating covering layer 6; this appears to meet the claimed limitation) cover a part, instead of an entire circumference, of a peripheral edge portion of each one of the at least one terminal electrode (claimed structure shown in figure 1).
 	Nakamura fails to teach wherein when viewed in plan view from one main surface of the component body, each one of the at least one insulating covering layer intersects with each one of the at least one terminal electrode at a non-perpendicular angle at at least two intersections of the insulating covering layer and the terminal electrode not covered with the insulating cover layer.
 	Sawairi teaches an electronic component (figs. 20-21 [title] Sawairi states, “Printed Circuit Board”) at least one insulating covering layer (16” [column 7 lines 29-30] Sawairi states, “solder resist layers 16” each having a substantially V-shaped cutout 16”a”) each provided across the at least one terminal electrode (13a [column 7 line 32-33] Sawairi states, “round portions 13a of the electroconductive layers 13”) to separately cover a part (see fig. 20), instead of an entire circumference, of a peripheral edge portion of each one of the at least one terminal electrode (claimed structure shown in figure 20), wherein when viewed in plan view from one main surface of the component body ([column 1 line 58] Sawairi states, “printed circuit board 14”), each one of the at least one insulating covering layer (16”) intersects with each one of the at least one terminal electrode (13a) at a non-perpendicular angle at at least two intersections (V-shaped intersection) of the insulating covering layer (16”) and the terminal electrode (13a) not covered with the insulating cover layer (figure 20 shows the V-shaped cutout creating an angle that is non-perpendicular at two intersections).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the ceramic electronic component with at least one insulating covering layer partially covering at least one terminal electrode as taught by Nakamura with the insulating covering layer separately covering a part of at least one terminal electrode at two non-perpendicular angles as taught by Sawairi because Sawairi states regarding this structure, “The printed circuit board with the wireless component thereon as shown in FIGS. 20 and 21 can exhibit its characteristic similar to that shown in FIGS. 13 and 14 …if the soldering is effected in the manner described above, the wireless component 10 can retain its strength until the time the printed circuit board 14 is broken, for example, as deformed about 9 mm. Therefore, it is clear that the printed circuit board with the wireless component thereon according to the present invention can advantageously withstand any external load which may be applied thereto during the installation thereof in into a cabinet” [column 7 & 6 lines 41-44 & 62-68].

Claims 1-2, 4, 6-8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US PG. Pub. 2016/0014892) in view of Reiss et al. (US PG. Pub. 2005/0098611).

Regarding claim 1 – Nakamura teaches a ceramic electronic component (figs. 1 [title] Nakamura states, “Insulating ceramic paste, ceramic electronic component, and method for producing the same”) comprising: a component body (2 [paragraph 0035] Nakamura states, “ceramic multilayer substrate 2”) including a ceramic layer (top ceramic layer similar to outer-layer ceramic green sheet 30 shown in figure 6C); at least one terminal electrode (4 [paragraph 0033] Nakamura states, “terminal electrodes 4 and 5”) provided on one main surface of the component body (2); and at least one insulating covering layer (fig. 1, 6 [paragraph 0035] Nakamura states, “insulating ceramic film 6”)  each provided across the ceramic layer (top ceramic layer of the component body 2) and the at least one terminal electrode (4) to separately (figure 1 shows a terminal electrode 4, each terminal electrode 4 is “separately” partially covered by the at least one insulating covering layer 6; this appears to meet the claimed limitation) cover a part, instead of an entire circumference, of a peripheral edge portion of each one of the at least one terminal electrode (claimed structure shown in figure 1).
 	Nakamura fails to teach wherein when viewed in plan view from one main surface of the component body, each one of the at least one insulating covering layer intersects with each one of the at least one terminal electrode at a non-perpendicular angle at at least two intersections of the insulating covering layer and the terminal electrode not covered with the insulating cover layer.
 	Reiss teaches a component body (figs. 2-3, 1 [paragraph 0052] Reiss states, “substrate 1”) and at least one insulating covering layer (3 [paragraph 0052] Reiss states, “soldering resist mask 3”) wherein when viewed in plan view from one main surface of the component body (“plan view” shown in figure 3), each one of the at least one insulating covering layer (3) intersects with each one of the at least one terminal electrode (2 [paragraph 0053] Reiss states, “soldering pad 2”) at a non-perpendicular angle at at least two intersections (see intersections shown in annotated figure 3 below) of the insulating covering layer (3) and the terminal electrode (2) not covered with the insulating cover layer.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the ceramic electronic component having a component body with a ceramic layer and at least one insulating covering layer provided across the ceramic layer and a terminal electrode to cover only a part of the terminal electrode as taught by Nakamura with the at least one insulating covering layer intersects with the terminal electrode at a non-perpendicular angle at at least two intersections of the insulating covering layer and the terminal electrode as taught by Reiss because Reiss states regarding this structure, “Owing to the clip-like form, the side area of the soldering pad simultaneously participates in the formation of the soldering connection, which increases the adhesion of the soldering ball on the soldering pad and improves the uptake of lateral stresses.” [paragraph 0018].

    PNG
    media_image2.png
    766
    843
    media_image2.png
    Greyscale

Regarding claim 2 – Nakamura in view of Reiss teach the ceramic electronic component according to claim 1, wherein when viewed in plan view from one main surface of the component body (Nakamura; fig. 1, 2), the insulating covering layer (6) intersects with the terminal electrode (4) so that an angle between the insulating covering layer (6) and the terminal electrode (4) is an acute angle at the intersection (claimed structure shown in in annotated figure 1 below).

    PNG
    media_image3.png
    494
    522
    media_image3.png
    Greyscale

Regarding claim 4 – Nakamura in view of Reiss teach the ceramic electronic component according to claim 1, wherein when viewed in plan view from one main surface of the component body (Nakamura; fig. 1, 2), a tip (upper portion of the covering layer 6) of the insulating covering layer (6) protrudes from the terminal electrode (4) and is provided on a surface of the ceramic layer (top ceramic layer of the component body 2).

Regarding claim 6 – Nakamura in view of Reiss teach the ceramic electronic component according to claim 1, wherein a relationship of a3 < a1 < a2: is established where a coefficient of linear expansion of the ceramic layer is a1, a coefficient of linear expansion of the terminal electrode is a2 (Nakamura; fig. 1 [paragraph 0034] Nakamura states, “terminal electrodes 4 and 5 are formed of, for example, Ag, Cu, Ni or an alloy of such a metal”; Silver will have a higher CTE than that of the ceramic materials of the covering layer and the ceramic layer), and a coefficient of linear expansion of the insulating covering layer is a3 ([paragraph 0035] Nakamura states, “the exposed surface portion of the insulating ceramic film 6 has a thermal expansion coefficient that is lower than the thermal expansion coefficient of the ceramic multilayer substrate 2”).

Regarding claim 7 – Nakamura in view of Reiss teach the ceramic electronic component according to claim 1, wherein when viewed in plan view from one main surface of the component body (Nakamura; fig. 1, 2), the insulating covering layer (6) intersects with the terminal electrode (4) so that an angle between the insulating covering layer and the terminal electrode is an obtuse angle at the intersection (claimed structure shown in annotated figure 1 show below).

    PNG
    media_image4.png
    499
    545
    media_image4.png
    Greyscale

Regarding claim 8 – Nakamura in view of Reiss teach the ceramic electronic component according to claim 2, wherein when viewed in plan view from one main surface of the component body (Nakamura; fig. 1, 2), a tip (upper portion of the covering layer 6) of the insulating covering layer (6) protrudes from the terminal electrode (4) and is provided on a surface of the ceramic layer (top ceramic layer of the component body 2).

Regarding claim 10 – Nakamura in view of Reiss teach the ceramic electronic component according to claim 2, wherein a relationship of a3 < a1 < a2: is established where a coefficient of linear expansion of the ceramic layer is a1, a coefficient of linear expansion of the terminal electrode is a2 (Nakamura; fig. 1 [paragraph 0034] Nakamura states, “terminal electrodes 4 and 5 are formed of, for example, Ag, Cu, Ni or an alloy of such a metal”; Silver will have a higher CTE than that of the ceramic materials of the covering layer and the ceramic layer), and a coefficient of linear expansion of the insulating covering layer is a3 ([paragraph 0035] Nakamura states, “the exposed surface portion of the insulating ceramic film 6 has a thermal expansion coefficient that is lower than the thermal expansion coefficient of the ceramic multilayer substrate 2”).

Regarding claim 12 – Nakamura in view of Reiss teach the ceramic electronic component according to claim 4, wherein a relationship of a3 < a1 < a2: is established where a coefficient of linear expansion of the ceramic layer is a1, a coefficient of linear expansion of the terminal electrode is a2 (Nakamura; fig. 1 [paragraph 0034] Nakamura states, “terminal electrodes 4 and 5 are formed of, for example, Ag, Cu, Ni or an alloy of such a metal”; Silver will have a higher CTE than that of the ceramic materials of the covering layer and the ceramic layer), and a coefficient of linear expansion of the insulating covering layer is a3 ([paragraph 0035] Nakamura states, “the exposed surface portion of the insulating ceramic film 6 has a thermal expansion coefficient that is lower than the thermal expansion coefficient of the ceramic multilayer substrate 2”).

Claims 3, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Reiss et al. as applied to claim 2 above, and further in view of DiStefano et al. (US Patent 6324754).

Regarding claim 3 – Nakamura in view of Reiss teach the ceramic electronic component according to claim 2, but fails to teach wherein the insulating covering layer has a curved shape towards the intersection.
 	DiStefano teaches a ceramic electronic component (fig. 1) having an insulating covering layer (32 [column 6 line 36] DiStefano states, “dielectric solder mask layer 32”) provided across the ceramic layer (12 [column 6 lines 1-2] DiStefano states, “a top dielectric layer 12 formed from a conventional dielectric material such as a polyimide or other polymer, glass or ceramic”) and the terminal electrode (24 [column 8 lines 17-18] DiStefano states, “conductive, solder wettable strips or line segments 22, 24 and 26”) to cover a part, instead of an entire circumference, of a peripheral edge portion of the terminal electrode (24; claimed structure shown in figure 1), wherein the insulating covering layer (32) has a curved shape (see circular shape of the covering layer 32 shown in figure 1) towards the intersection (claimed structure shown in figure 1).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the ceramic electronic component having an insulating covering layer covering a partial part of the terminal electrode as taught by Nakamura in view of Reiss with the insulating covering layer having a curved shape towards the intersection with the terminal electrode as taught by DiStefano because DiStefano states, “The non-wettable areas on the pad confine the solder and avoid the need for a separate solder mask… the assembly which results when a solid core solder ball is reflowed on such a pad tends to have the solid core in the desired position, resting directly on the pad with little or no solder intervening between the core and the pad, and with the core well centered on the pad” [Abstract & column 3 lines 24-28]. The circular “curved shape” helps in positioning a connection element to the terminal electrode.

Regarding claim 9 – Nakamura in view of Reiss and DiStefano teach the ceramic electronic component according to claim 3, wherein when viewed in plan view from one main surface of the component body (Nakamura; fig. 1, 2), a tip (upper portion of the covering layer 6) of the insulating covering layer (6) protrudes from the terminal electrode (4) and is provided on a surface of the ceramic layer (top ceramic layer of the component body 2).

Regarding claim 11 – Nakamura in view of Reiss and DiStefano teach the ceramic electronic component according to claim 3, wherein a relationship of a3 < a1 < a2: is established where a coefficient of linear expansion of the ceramic layer is a1, a coefficient of linear expansion of the terminal electrode is a2 (Nakamura; [paragraph 0034] Nakamura states, “terminal electrodes 4 and 5 are formed of, for example, Ag, Cu, Ni or an alloy of such a metal”; Silver will have a higher CTE than that of the ceramic materials of the insulating covering layer and the ceramic layer), and a coefficient of linear expansion of the insulating covering layer is a3 ([paragraph 0035] Nakamura states, “the exposed surface portion of the insulating ceramic film 6 has a thermal expansion coefficient that is lower than the thermal expansion coefficient of the ceramic multilayer substrate 2”).


Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Reiss et al. as applied to claim 4 above, and further in view of Suzuki et al. (US PG. Pub. 2019/0244886).

Regarding claim 5 – Nakamura in view of Reiss teach the ceramic electronic component according to claim 4, but fails to teach wherein the tip of the insulating covering layer has a curved shape.
 	Suzuki teaches an electronic component (figs. 2 & 5) wherein the tip (upper portion of the covering layer 3 as shown in annotated figure 5 below) of the insulating covering layer (3 [paragraph 0028] Suzuki states, “solder resist 3”) has a curved shape (claimed structure shown in figure 5).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the ceramic electronic component having an insulating covering layer covering a partial part of the terminal electrode as taught by Nakamura in view of Reiss with the tip of the covering layer having a curved shape as taught by Suzuki because the circular “curved shape” helps in positioning a connection element to the terminal electrode as well as maximizes the surface area in relation to the connection element.

    PNG
    media_image5.png
    516
    859
    media_image5.png
    Greyscale

Regarding claim 13 – Nakamura in view of Reiss and Suzuki teach the ceramic electronic component according to claim 5, wherein a relationship of a3 < a1 < a2: is established where a coefficient of linear expansion of the ceramic layer is a1, a coefficient of linear expansion of the terminal electrode is a2 (Nakamura; [paragraph 0034] Nakamura states, “terminal electrodes 4 and 5 are formed of, for example, Ag, Cu, Ni or an alloy of such a metal”; Silver will have a higher CTE than that of the ceramic materials of the covering layer and the ceramic layer), and a coefficient of linear expansion of the covering layer is a3 ([paragraph 0035] Nakamura states, “the exposed surface portion of the insulating ceramic film 6 has a thermal expansion coefficient that is lower than the thermal expansion coefficient of the ceramic multilayer substrate 2”).

Response to Arguments
Applicant's arguments filed 7/8/2022 have been fully considered but they are not persuasive. 
Applicant argues, “FIG. 4 of Caletka shows that a single insulating covering layer (28) covers a total of 25 terminal electrodes (22)…Caletka fails to disclose at least one insulating covering layer each provided across the ceramic layer and the at least one terminal electrode to separately cover a part, instead of an entire circumference, of a peripheral edge portion of each one of the at least one terminal electrode” [REMAKRS pages 6-7].
 Examiner disagrees. Claim 1 has been amended to state, “at least one insulating covering layer each provided across the ceramic layer and the at least one terminal electrode to separately cover a part, instead of an entire circumference, of a peripheral edge portion of each one of the at least one terminal electrode”. Caletka appears to teach “at least one insulating covering layer” at element 28 of figure 4. The “separately cover” feature of the insulating covering layer over the terminal electrode is shown in a repeating fashion over each separate terminal electrode. Annotated figure 4 below shows the insulating covering layer 28 “separately cover a part” of a peripheral edge portion of each one of the at least one terminal electrode 22 as required by the amended claim language. The current claim language does not preclude a plurality of pads being “separately” covered by a single insulating covering layer.

    PNG
    media_image6.png
    750
    769
    media_image6.png
    Greyscale

 	Applicant further argues, “FIG. 1 of Nakamura shows that a single insulating layer (6) covers two terminal electrodes (4, 5)…Nakamura fails to disclose at least one insulating covering layer each provided across the ceramic layer and the at least one terminal electrode to separately cover a part, instead of an entire circumference, of a peripheral edge portion of each one of the at least one terminal electrode” [REMARKS page 8].
 	Examiner disagrees. Nakamura teaches one insulating covering layer (fig. 1, 6) that covers a first and second terminal electrodes (4, 5). The annotated figure 1 below shows how each terminal electrode is “separately covered” and therefore meets the claimed limitation. The current claim language does not preclude a plurality of pads being covered by a single insulating covering layer and at the same time being “separately covered”.

    PNG
    media_image7.png
    628
    634
    media_image7.png
    Greyscale

 	Applicant lastly argues regarding the Reiss reference, “In other words, since the alleged insulating covering layer (3) including the virtually rectangular resist-free region (9) covers the entire section of the alleged terminal electrode (2) in Reiss, there is no intersection claimed in claim 1 of the present application of Reiss” [REMARKS page 9].
 	Examiner disagrees. Reiss states, “resist-free region 9” [paragraph 0055]. Therefore figure 3 will have no resist present within the region 9 and is considered an opening that exposes the pad 2. Therefore the required partial covering of the insulating covering layer 3 and required angles between the pad and the insulating covering layer is taught by the Reiss reference as discussed in the rejection to claim 1 above.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847